USOC SONY

     

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#
SOUTHERN DISTRICT OF NEW YORK * DATE FILED: ,

 

United States of America Order of Restitution
v. S1 18 Cr. 779 CER)
Richard Jimenez,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Andrew K. Chan, Assistant United
States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts 1 and 2
of the above Information; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. RICHARD JIMENEZ, the Defendant, shall pay restitution in
the total amount of $8,100.00 to the victims of the offenses charged in Counts 1 and 2. The names,
addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims
attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send
payments to the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically Kevin Cruz, Curtis Hines, Ira Lawson (should he be convicted), and Luis Semiday
(should he be convicted) under 18 Cr. 779 (ER). Defendant’s liability for restitution shall continue
unabated until either the Defendant has paid the full amount of restitution ordered herein, or every
victim has been paid the total amount of his loss from all the restitution paid by the Defendant and

co-defendants in this matter.

03.14.2019

 
3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York
\\_th day of December, 2019

wz % \E

UNITED STATES DISTRICT JUDGE

 

 
